[Cite as State v. Johnston, 2017-Ohio-8593.]


                                        COURT OF APPEALS
                                    GUERNSEY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                  :     JUDGES:
                                               :     Hon. Patricia A. Delaney, P.J.
        Plaintiff-Appellee                     :     Hon. W. Scott Gwin, J.
                                               :     Hon. Earle E. Wise, Jr., J.
-vs-                                           :
                                               :
TROY W. JOHNSTON                               :     Case No. 17CA000022
                                               :
        Defendant-Appellant                    :     OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 16CR000252




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    November 15, 2017




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JASON R. FARLEY                                      FREDERICK A. SEALOVER
Guernsey County                                      45 N. Fourth Street
Assistant Prosecuting Attorney                       P. O. Box 2910
145 N. 7th Street                                    Zanesville, OH 43702-2910
Cambridge, OH 43725
Guernsey County, Case No. 17CA000022                                                       2

Wise, Earle, J.

       {¶ 1}   Defendant-Appellant Troy W. Johnston appeals the August 18, 2017

judgment of conviction and sentence of the Court of Common Pleas, Guernsey County,

Ohio. Plaintiff-Appellee is the state of Ohio.

       {¶ 2} A recitation of the underlying facts is not necessary to our disposition of this

appeal. On November 23, 2016, the Guernsey County Grand Jury returned an indictment

charging Johnston with one count of having weapons under disability pursuant to R.C.

2923.13. At his arraignment on April 13, 2017, Johnston entered a plea of not guilty.

       {¶ 3} On June 22, 2017, Johnston elected to withdraw his not guilty plea, and

enter a plea of guilty as charged. During the plea colloquy, the trial court asked Johnston

if he understood that by entering a plea of guilty, he was waiving or giving up his right to

a jury trial. Johnston indicated his understanding of the same.

       {¶ 4} On August 18, 2017, the trial court held a sentencing hearing and sentenced

Johnston to 18 months incarceration.

       {¶ 5}   Johnston now brings this appeal, raising one assignment of error:

                                                 I

       {¶ 6} "THE DEFENDANT-APPELLANT'S PLEA OF GUILTY IS VOID AND

INVALID BECAUSE IT WAS NOT ENTERED KNOWINGLY AND VOLUNTARILY AND

INTELLIGENTLY."

       {¶ 7} Preliminarily, we note this case is before this court on the accelerated

calendar which is governed by App.R. 11.1. Subsection (E), determination and judgment

on appeal, provides in pertinent part: “The appeal will be determined as provided by
Guernsey County, Case No. 17CA000022                                                       3


App.R. 11.1. “It shall be sufficient compliance with App. R. 12(A) for the statement of the

reason for the court's decision as to each error to be in brief and conclusionary form.”

         {¶ 8} One of the important purposes of the accelerated calendar is to enable an

appellate court to render a brief and conclusory decision more quickly than in a case on

the regular calendar where the briefs, facts, and legal issues are more complicated.

Crawford v. Eastland Shopping Mall Assn., 11 Ohio App. 3d 158, 463 N.E.2d 655 (10th

Dist.1983).

         {¶ 9} This appeal shall be considered in accordance with the aforementioned

rules.

         {¶ 10} Johnston argues his plea was not knowingly, intelligently and voluntarily

made because the trial court failed to inform him that a jury verdict against him would

need to be unanimous in order to sustain a conviction. We disagree.

         {¶ 11} Crim.R. 11 governs pleas. Subsection (C)(2) states the following:



                (2) In felony cases the court may refuse to accept a plea of guilty or

               a plea of no contest, and shall not accept a plea of guilty or no contest

               without first addressing the defendant personally and doing all of the

               following:

               (a) Determining that the defendant is making the plea voluntarily, with

               understanding of the nature of the charges and of the maximum

               penalty involved, and if applicable, that the defendant is not eligible

               for probation or for the imposition of community control sanctions at

               the sentencing hearing.
Guernsey County, Case No. 17CA000022                                                   4


             (b) Informing the defendant of and determining that the defendant

            understands the effect of the plea of guilty or no contest, and that the

            court, upon acceptance of the plea, may proceed with judgment and

            sentence.

            (c) Informing the defendant and determining that the defendant

            understands that by the plea the defendant is waiving the rights to

            jury trial, to confront witnesses against him or her, to have

            compulsory process for obtaining witnesses in the defendant's favor,

            and to require the state to prove the defendant's guilt beyond a

            reasonable doubt at a trial at which the defendant cannot be

            compelled to testify against himself or herself.



      {¶ 12} We addressed the same complaint raised here by Johnston in State v.

Rogers, 5th Dist. Muskingum No. CT2008-0066, 2009-Ohio-4899, ¶ 11:



            This Court, along with several courts, including the Ohio Supreme

            Court, has held there is no requirement that a trial court inform a

            defendant of his right to a unanimous verdict. State v. Dooley,

            Muskingum App. No. CT2008-0055, 2009-Ohio-2095; State v.

            Hamilton, Muskingum App. No. CT2008-0011, 2008-Ohio-6328;

            State v. Fitzpatrick, 102 Ohio St. 3d 321, 810 N.E.2d 927, 2004-Ohio-

            3167, at ¶ 44-46 (accused need not be told that jury unanimity is

            necessary to convict and to impose sentence); State v. Smith,
Guernsey County, Case No. 17CA000022                                                     5


             Muskingum App. No. CT2008-0001, 2008-Ohio-3306 at ¶ 27 (there

             is no explicit requirement in Crim.R. 11(C)(2)(a) that a defendant be

             informed of his right to a unanimous verdict); State v. Williams,

             Muskingum App. No. CT2007-0073, 2008-Ohio-3903 at ¶ 9 (the

             Supreme Court held an accused need not be told the jury verdict

             must be unanimous in order to convict); State v. Barnett, Hamilton

             App. No. C-060950, 2007-Ohio-4599, at ¶ 6 (trial court is not required

             to specifically inform defendant that she had right to unanimous

             verdict; defendant's execution of a written jury trial waiver and guilty

             plea form, as well as her on-the-record colloquy with the trial court

             about these documents, was sufficient to notify her about the jury

             trial right she was foregoing); State v. Goens, Montgomery App. No.

             19585, 2003-Ohio-5402, at ¶ 19; State v. Pons (June 1, 1983),

             Montgomery App. No. 7817 (defendant's argument that he be told

             that there must be a unanimous verdict by the jury is an attempted

             super technical expansion of Crim.R. 11); State v. Small (July 22,

             1981), Summit App. No. 10105 (Crim.R. 11 does not require the

             court to inform the defendant that the verdict in a jury trial must be by

             unanimous vote).



      {¶ 13} Upon review, we do not find appellant's plea was unknowing, unintelligent,

and involuntary.
Guernsey County, Case No. 17CA000022                   6


      {¶ 14} The sole assignment of error is denied.


By Wise, Earle, J.

Delaney, P.J. and

Gwin, J. concur.




EEW/rw